Title: To James Madison from DeWitt Clinton, 25 November 1804 (Abstract)
From: Clinton, DeWitt
To: Madison, James


25 November 1804, New York. “I beg leave to introduce to your acquaintance Thomas Emmet Esquire formerly an eminent Lawyer in Dublin. He has come into this Country (with a view to a permanent residence) with the most respectable recommendations and his conduct has made a very favorable impression on the minds of the Citizens of this place.
“You have seen the list of our Electors. There is not one suspicious character amongst them. Not one but that will give a decided voice in favor of the present administration. And the Accounts of last evening from N Hampshire report a similar result in that State.”
